DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6-8, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugita et al. (US 2006/0286710) [hereinafter Sugita].
	Regarding independent claim 1, Sugita discloses an optical element, comprising an optical material (Figs. 2A-2D and 8A-8D) comprising a first edge and an opposing second edge, and a plurality of micro-channels (grooves) arranged within the optical material, each of the micro-channels of the plurality of micro-channels extending from the first edge to the second edge of the optical material (paragraphs [0056-0065]), wherein the optical element is a single component without a separate material arranged at an interface at the plurality of micro-channels (Figs. 2A-2D and 8A-8D).
	Regarding claim 2, Sugita discloses the optical material comprising sapphire or nanocomposite optical ceramics (paragraph [0033]).

	Regarding claim 6, Sugita discloses the optical element being a planar waveguide (paragraph [0031]).
Regarding independent claim 7, Sugita discloses an optical element, comprising an optical material (Figs. 2A-2D and 8A-8D) comprising a first planar face and an opposing second planar face, and a plurality of micro-channels (grooves) arranged within the optical material, each of the micro-channels of the plurality of micro-channels extends to an edge of at least the first planar face of the optical material (paragraphs [0056-0065]), wherein the optical element is a single component without a separate material arranged at an interface at the plurality of micro-channels (Figs. 2A-2D and 8A-8D).
Regarding claim 8, Sugita discloses the optical material comprising sapphire or nanocomposite optical ceramics (paragraph [0033]).
	Regarding claim 10, Sugita discloses the plurality of micro-channels having a depth of about 10 to about 600 nm (paragraph [0060]).
	Regarding claim 12, Sugita discloses the optical element being a planar waveguide (paragraph [0031]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita in view of Redman (US 4,118,676).
Sugita teaches the claimed optical element as shown above. 
Sugita fails to teach the optical material being a single crystal doped YAG and ceramic doped YAG each comprising neodymium (Nd:YAG) or ytterbium (Yb:YAG) as an active dopant.
Redman teaches that it is well known in the optical waveguide art to have the optical material of the optical waveguide being a single crystal doped YAG and ceramic doped YAG each comprising neodymium (Nd:YAG) or ytterbium (Yb:YAG) as an active dopant for the purpose of providing a material which can be pumped so as to invert energy levels and make feasible light amplification through stimulated emission (col. 3, line 60 to col. 4, line 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical material of the optical waveguide in Sugita to be a single crystal doped YAG or ceramic doped YAG comprising neodymium (Nd:YAG) or ytterbium (Yb:YAG) as an active dopant as suggested by Redman in order to provide a waveguide which can be pumped so as to invert energy levels and make feasible light amplification through stimulated emission.

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sugita.
Sugita teaches the claimed optical element as shown above. 
Sugita fails to specifically teach the plurality of micro-channels having a pitch of about 10 to about 2000 micrometers.
.

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
Applicant argues that “Sugita discloses a method in which ‘the surface of at least either one of the first substrate and the second substrate is formed with a thin film made of a dielectric or a metallic material’. Sugita, para. 0066. Sugita states that the method ‘which uses a dielectric thin film at its portion to be in contact with an optical wave guide is advantageous’. Id. Therefore, Sugita does not disclose or suggest an optical element that is a single component without a separate material arranged at an interface at the plurality of micro-channels”.
	This argument is not deemed persuasive. As shown in the 102 rejection above, Sugita does teach an optical element that is a single component without a separate material arranged at an interface at the plurality of micro-channels (see Figs. 2A-2D). It appears that Sugita teaches two different embodiments, i.e. one embodiment including a thin film made of a dielectric material or metallic material formed at the interface (Fig. 4) and another embodiment not including a thin film formed at the interface (Figs. 2A-2D). In paragraph [0090], Sugita teaches that “another example of the first embodiment includes a thin film made of a dielectric or a metallic material accumulated onto the surface to be laminated of the substrate as shown in Fig. 

Conclusion
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHERINE A. SIMONE
Examiner
Art Unit 1781



/Catherine A. Simone/Primary Examiner, Art Unit 1781